Citation Nr: 1220268	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-07 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for urticaria, to include as due to Agent Orange exposure. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for non-specific dermatitis, to include as due to Agent Orange exposure. 

3.  Whether new and material evidence has been received to reopen a previously  denied claim for service connection for arthritis of the hands. 

4.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a dental injury due to trauma for compensation or treatment purposes (originally claimed as a dental disorder). 

5.  Whether new and material evidence has been received to reopen a previously denied claim for chloracne, to include as due to Agent Orange exposure. 

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a disability manifested by insomnia, to include as secondary to Agent Orange exposure, pain associated with his service-connected low back and bilateral knee disorders and posttraumatic stress disorder (PTSD).  

7.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for impotence, to include as due to Agent Orange exposure. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had verified active duty service from December 1950 to January 1955, and from September 1960 to September 1979.  The Veteran served in the Republic of Vietnam (RVN) from April 10, 1970 to April 16, 1972.  

These matters come before the Board of Veterans' Appeals (Board) from October 2006 and April 2007 rating decisions of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  By an October 2006 rating action, the RO declined to reopen a previously denied claim for service connection for urticaria.  By an April 2007 rating action, the RO reopened the previously denied claims for service connection for a dental disorder; arthritis of the hands; non-specific dermatitis, to include as due to Agent Orange exposure; chloracne, to include as due to Agent Orange exposure; a disability manifested by insomnia; and impotence, each to include as due to Agent Orange exposure.  The Veteran appealed these rating actions to the Board. 

In September 2011, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the claims files. 

In January 2010, the Board remanded the new and material evidence claims on appeal to have the above-cited RO schedule the Veteran for a hearing before a Veterans Law Judge at its facility.  A hearing before the undersigned was held at the RO in September 2011.  A copy of the hearing transcript is contained in the claims file.  At the close of the hearing, the undersigned held the record open for 60 days to allow the Veteran to submit additional evidence in support of his claims.  Treatment reports from the VA Medical Center (VAMC) in Pittsburgh, Pennsylvania, along with a waiver of initial RO consideration from the Veteran's representative were subsequently received.  38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

In this decision, the Board will grant the Veteran's petition to reopen his previously denied claims for service connection for urticaria; dental disorder; arthritis of the hands; non-specific dermatitis, to include as due to Agent Orange exposure; chloracne, to include as due to Agent Orange exposure; a disability manifested by insomnia; and impotence, each to include as due to Agent Orange exposure.  The underlying claims for service connection for these disabilities are addressed in the remanded portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  By a November 1980 rating action, the RO, in part, denied service connection for uritcaria.  The Veteran was informed of that decision in June 1981 along with notice of his appellate rights, but he failed to submit a Notice of Disagreement (NOD) with that determination.   

2.  Since the RO's final November 1980 rating decision, additional evidence has been received which was not previously of record and relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for urticaria and raises a reasonable possibility of substantiating the claim.  

3.  By a May 2003 rating action, the RO declined to reopen previously denied claims for a dental disorder, arthritis of the hands and non-specific dermatitis.  The Veteran was informed of that decision that same month along with notice of his appellate rights, but he failed to submit a NOD with that determination.  

4.  Since the RO's final May 2003 rating decision, additional evidence has been received which was not previously of record and relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for a dental disorder, arthritis of the hands and non-specific dermatitis, and raises a reasonable possibility of substantiating the claims.  

5.  By a September 2005 rating action, the RO denied service connection for chloracne, to include as due to Agent Orange exposure and reopened a previously denied claim for service connection for a disability manifested by insomnia and denied the underlying claim on the merits.  The RO also declined to reopen a previously denied claim for service connection for impotence, to include as due to Agent Orange exposure.  The Veteran was informed of that decision that same month along with notice of his appellate rights, but he failed to submit a NOD with that determination.  

6.  Since the RO's final September 2005 rating decision, additional evidence has been received which was not previously of record and relates to unestablished facts necessary to substantiate the Veteran's claims for service connection for chloracne, a disability manifested by insomnia, and impotence, each claimed as due to Agent Orange exposure, and raises a reasonable possibility of substantiating the claims.  


CONCLUSIONS OF LAW

1.  A November 1980 rating action, wherein the RO denied service connection for urticaria, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302, 20.1103 (2011). 

2.  New and material evidence has been received to reopen the previously denied claim for service connection for urticaria.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A May 2003 rating action, wherein the RO declined to reopen previously denied claims for a dental disorder, arthritis of the hands and non-specific dermatitis, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302, 20.1103 (2011). 

4.  New and material evidence has been received to reopen the previously denied claims for service connection for a dental disorder, arthritis of the hands and non-specific dermatitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  A September 2005 rating action, wherein the RO denied service connection for chloracne, to include as due to Agent Orange exposure, reopened a previously denied claim for service connection for a disability manifested by insomnia and denied the reopened claim on the merits, and declined to reopen a previously denied claim for service connection for impotence, to include as due to Agent Orange exposure, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302, 20.1103 (2011). 
6.  New and material evidence has been received to reopen the previously denied claims for service connection for chloracne, a disability manifested by insomnia, and impotence, each claimed as due to Agent Orange exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). 

Specific to requests to reopen a previously denied claim, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The VCAA states that nothing in the Act shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f). 

The Board is granting the Veteran's petitions to reopen previously denied claims for service connection for urticaria, claimed as due to Agent Orange exposure; dental disorder; arthritis of the hands; non-specific dermatitis; chloracne; a disability manifested by insomnia; and, impotence.  The latter four disabilities have been  claimed as due to Agent Orange exposure.  Consequently, a determination on whether the VCAA's duty to notify and assist provisions were satisfied is unnecessary at this point pending further development and the readjudication of the claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

II. Laws and Regulations

(i) General Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253  (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  With chronic disease shown as such in service (or within the presumptive period under Sec. 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b). 

When, after consideration of all of the evidence and material of record in an appropriate case before VA, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. §§ 3.102, 4.3 (2011). 


(ii) Presumptive Criteria 

Certain enumerated disorders, such as arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year following separation from active duty.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307 , 3.309 (2011). 

(iii) Secondary Service Connection Criteria 

Service connection is also provided for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310  to incorporate the holding in Allen with additional requirements that there be medical evidence created prior to the claimed aggravation showing the baseline of the disability prior to aggravation.  38 C.F.R. § 3.310(a)(b) (2011); 71 Fed. Reg. 52,744 -52,747 (September 7, 2006) (effective October 10, 2006). 

(iv) Agent Orange Criteria 

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that a veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).   Here, as the Veteran served in the RVN, his exposure to Agent Orange is presumed. Id.

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam area.  The diseases listed at 38 C.F.R. § 3.309(e), which include chloracne, shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the Veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116  (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2011). 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected even though there is no record of such disease during service:  chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e)  (2011). 

The diseases listed in 38 C.F.R. § 3.309(e) for which service connection is presumptively granted on the basis of exposure to herbicides were amended to add AL amyloidosis.  See 74 Fed. Reg. 21,258 (May 7, 2009); see also 38 C.F.R. § 3.307(a)(6)(ii).  In addition, this regulation was recently amended to allow such presumptive service connection to be granted for ischemic heart disease, Parkinson's disease and hairy cell leukemia and other chronic B-cell leukemias.  See 75 Fed. Reg. 53,202  (August 31, 2010). 

Notwithstanding the above-cited presumptions, a veteran can still establish service connection with proof of direct causation.  38 U.S.C.A. § 1113(b) (West 2002); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

(v) New and Material Evidence Criteria 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

III. Merits Analysis

1.  November 1980 final ration action - Urticaria

The Veteran contends that he currently has urticaria as a result of having been exposed to Agent Orange during his period of active military service in the RVN.   

The Board finds that new and material evidence has been received to reopen the previously denied claim for urticaria, to include as due to Agent Orange exposure, and the claim is reopened. 

By a final November 1980 rating action, the RO denied service connection for urticaria.  The Veteran was informed of the RO's decision in June 1981 with notice of his appellate rights, but he failed to submit a timely NOD with that decision.  Therefore, the November 1980 rating decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20. 202, 20.302, 20.1103 (2011).

The RO denied service connection for urticaria in November 1980 because there was no clinical evidence of urticaria when VA examined the Veteran in September 1980.  (See September 1980 VA examination report).  Evidence received since the final November 1980 rating action includes, in part, a December 2005 VA treatment report reflecting that the Veteran had a past history of cold urticaria, which was a permanent (italics added for emphasis) diagnosis and originally diagnosed in October 1968.  (See December 2005 VA treatment report).  The Board finds the December 2005 VA treatment report to be new and material.  This report is new because it was not of record at the time of the RO's final November 1980 rating action.  The December 2005 VA treatment report is material because it shows that the Veteran's previous diagnosis of cold urticaria was found to be of a permanent nature.  Thus, the Veteran arguably has a current diagnosis of urticaria, a finding that was absent at the time of the RO's November 1980 rating action.   
As this evidence must be presumed credible, it tends to establish a previously unestablished fact that was necessary to substantiate the claim for service connection for urticaria.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for urticaria. 

2.  May 2003 rating action - dental disorder, arthritis of the hands and non-specific dermatitis

The Veteran contends that his dental disorder, arthritis of the hands and non-specific dermatitis had their onset during his periods of active military service.  He maintains that his non-specific dermatitis is secondary to his exposure to Agent Orange while serving in the Republic of Vietnam during his second period of military service.  (Transcript (T). at pages (pgs.) 7, 16)). 

The Board finds that new and material evidence has been received to reopen the previously denied claims for a dental disorder, arthritis of the hands and non-specific dermatitis.

By a final May 2003 rating action, the RO declined to reopen previously denied claims for service connection for a dental disorder, arthritis of the hands and non-specific dermatitis.  The Veteran was informed of the RO's decision that same month with notice of his appellate rights, but he failed to submit a timely NOD with that decision.  Therefore, the May 2003 rating decision is final and binding on him with respect to these disabilities based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.

a.  Dental disorder 

The RO declined to reopen the Veteran's claim for service connection for a dental disorder because his service treatment records (STRs) showed that he had received routine dental care without evidence of any chronic dental disorder.  The evidence of record at the time of the RO's final rating action consisted of the Veteran's STRs and VA and private treatment and examination reports, dated from 1980 to 2003.  

The evidence added to the record since the final May 2003 rating decision consists, in part, of the Veteran's credible September 2011 testimony before the undersigned. The Veteran testified that he currently had a dental disorder as a result of in-service dental trauma, namely having been involved in fist fights while serving as a physical training instructor in 1951 or 1952.  (T. at page (pg.) 6)).  In essence, the Veteran argued that he currently had a dental disorder that was secondary to in-service dental trauma.  The Board finds the Veteran's testimony to be new and material.  The above-cited testimony is new because it was not of record at the time of the RO's final May 2003 rating action.  The testimony is material because it raises a new theory of causation, namely entitlement to service connection for a dental disorder based on in-service dental trauma.

As this evidence must be presumed credible, it tends to establish a previously unestablished fact that was necessary to substantiate the claim for service connection for a dental disorder.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a dental disorder. 

b.  Arthritis of the hands

By the final May 2003 rating action, the RO inaccurately concluded that the Veteran's STRS were devoid of any evidence of arthritis of the hands or within the initial post-service year.  However, a more accurate and in-depth review of the Veteran's STRS from his period of active military service show that in July 1970, he complained of swelling of the second, third and fourth proximal interphalangeal joints of both hands that had its onset two (2) months previously.  A physical evaluation of the hands revealed swelling of the left index proximal interphalangeal joint and second and third proximal interphalagneal joints of both hands.  There was also slight thickening.  The examining clinician diagnosed the Veteran with polyarthritis of a questionable etiology.  (See July 1970 STR).   Thus, in light of the above-cited STRs findings, the Board finds the RO's May 2003 decision to deny reopening a previously denied claim for service connection for arthritis of the hands to have been formulated on an inaccurate factual basis (i.e., no in-service evidence of arthritis of the hands). 

The evidence submitted since the final May 2003 rating action includes, in part, September 2011 credible testimony of the Veteran that he had experienced problems with his hands during military service and that he has continued to experience pain associated with arthritis since service discharge in 1979.  (T. at pg. 14).   A May 2011 VA treatment report contains a diagnosis, in part, of degenerative joint disease of the hands.  

Since the newly received testimony includes a reported history of having had problems with his hands during military service, which is confirmed by the Veteran's STRS, and newly received medical records showing that the Veteran has continued to complain of arthritis of the hands, this evidence is material to the claim.  Therefore, the evidence provided by the Veteran is both new and material, and the claim of entitlement to service connection for arthritis of the hands is reopened. 

c.  Non-specific dermatitis

The RO declined to reopen the Veteran's claim for service connection for non-specific dermatitis because it was not a medically recognized residual disability of Agent Orange exposure in accordance with VA regulations.  The evidence of record at the time of the RO's final rating action consisted of the Veteran's STRs and VA and private treatment and examination reports, dated from 1980 to 2003.  

The evidence added to the record since the final May 2003 rating decision consists, in part, of a November 2005 VA treatment report, reflecting that the Veteran had a previous history of atopic dermatitis that was probably secondary to Agent Orange.  The November 2005 treatment report is new because it was not of record at the time of the September 2005 final rating action.  This evidence is also material.  The evidence tends to indicate that the Veteran's atopic dermatitis is etiologically related to military service, specifically exposure to Agent Orange.  Therefore, the evidence provided by the Veteran is both new and material, and the claim of entitlement to service connection for non-specific dermatitis is reopened. 

3.  September 2005 final rating action-chloracne, a disability manifested by insomnia, and impotence. 

The Veteran contends that his chloracne, disability manifested by insomnia, and impotence had their onset during his periods of active military service.  Specifically, he maintains that they are secondary to his exposure to Agent Orange while serving in the RVN during his second period of military service.  He also contends that his impotence is secondary to pain from his service-connected low back and bilateral knee disorders and PTSD, a disability for which service connection has not been granted.  (At the September 2011 Board hearing, the Veteran testified that he would file a claim for service connection for PTSD in the future, but was not doing so at that time.  T. at pg. 16.)

By a final September 2005 rating action, the RO denied service connection for chloracne and reopened a previously denied claim for service connection for a disability manifested by insomnia and denied the underlying claim on the merits. The RO also declined to reopen a previously denied claim for service connection impotence.  The Veteran was informed of the RO's decision that same month with notice of his appellate rights, but he failed to submit a timely NOD with that decision.  Therefore, the September 2005 rating decision is final and binding on him with respect to these disabilities based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.

The Board finds that new and material evidence has been received to reopen the previously denied claims for service connection for chloracne, a disability manifested by insomnia, and impotence. 

a.  Chloracne

The RO denied service connection for chloracne in September 2005 because there was no evidence of record showing that the Veteran had chloracne manifested to a compensable degree within a year of service discharge in September 1979.  Evidence of record at the time of the RO's rating action included the Veteran's STRs and private and VA treatment records, dated from 1980 to 2005. 
The evidence added to the record since the RO's final September 2005 rating decision consists, in part, of the Veteran's credible September 2011 testimony before the undersigned.  The Veteran testified that he only had one skin disorder, and that while he used two (2) separate medicines for his skin, he was unable to distinguish whether or not his chloracne was a separate disability from his claimed non-specific dermatitis and urticaria.  (T. at pgs. 8, 9).  In essence, the Veteran argued that he had one skin disorder, variously diagnosed as chloracne, non-specific dermatitis and uritcaria.  The Board finds the Veteran's testimony to be new and material.  The above-cited testimony is new because it was not of record at the time of the RO's final September 2005 rating action.  The testimony is material.  The Veteran's September 2011 testimony is material because it raises a new theory of causation, namely that the claimed chloracne is part and parcel of his claimed non-specific dermatitis and urticaria, a theory of causation that was not of record at the time of the RO's final September 2005 rating action. 

As this evidence must be presumed credible, it tends to establish a previously unestablished fact that was necessary to substantiate the claim for service connection for chloracne.  After reviewing the record, the Board finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for chloracne. 


b.  Disability manifested by insomnia

In the final September 2005 rating action, the RO reopened a previously denied claim for service connection for a disability manifested by insomnia and denied the underlying claim on the merits.  The RO denied service connection for insomnia because it was not considered an actual disabling condition.  Evidence of record at the time of the RO's rating action included the Veteran's STRs and private and VA treatment records, dated from 1980 to 2005. 

Evidence added to the record since the RO's final September 2005 rating includes, in part, the Veteran's September 2011 credible testimony that his insomnia is secondary to pain and PTSD.  (T. at pgs. 12, 13).  The Veteran's credible testimony is new as it was not of record at the time of the RO's final September 2005 rating action.  It is also material.  The newly received testimony includes a new theory of causation, namely that the Veteran has a disability manifested by insomnia that his secondary to pain and PTSD, a theory that was not of record at the time of the final September 2005 rating action.  Therefore, the evidence provided by the Veteran is both new and material, and the claim of entitlement to service connection for a disability manifested by insomnia is reopened.

c.  Impotence

The RO declined to reopen a previously denied claim for service connection for impotence in September 2005 because impotence was not a condition for which VA had determined a positive association between it and Agent Orange exposure.  In addition, the RO determined that there was no evidence establishing an etiological link between the Veteran's impotence and a period of military service.  Evidence of record at the time of the RO's September 2005 rating action included the Veteran's STRs and private and VA treatment records, dated from 1980 to 2005. 

Evidence added to the record since the RO's final September 2005 rating includes, in part, a December 2005 VA treatment report containing a diagnosis of "Impotence, Organic Origin."  The December 2005 VA treatment report is new and material.  It is new because it was not of record at the time of the RO's September 2005 rating action.  It is also material.  The newly received testimony includes a reference to a possible etiology of the Veteran's impotence, evidence that was not of record at the time of the final September 2005 rating action.  Therefore, the evidence provided by the Veteran is both new and material, and the claim of entitlement to service connection for impotence is reopened.

Conclusion

Therefore, and to this extent only, the Veteran's petitions to reopen the claims for service connection for urticaria, to include as due to Agent Orange exposure; dental disorder; arthritis of the hands; non-specific dermatitis, to include as due to Agent Orange; and chloracne, a disability manifested by insomnia, and, impotence, each claimed as due to Agent Orange exposure are reopened.  As discussed in the Remand section of this decision, the above-discussed newly received evidence triggers VA's duty to provide the Veteran with VA examinations.  The Court has recently held that evidence raises a reasonable possibility of substantiating the claim if it triggers the duty to provide an examination.  Shade, supra.  The claims are therefore reopened. 


ORDER

As new and material evidence has been presented or secured, the claim for service connection for urticaria, to include as due to Agent Orange exposure, is reopened; to this extent only, the appeal is granted.

As new and material evidence has been presented or secured, the claim for service connection for a dental disorder is reopened; to this extent only, the appeal is granted.

As new and material evidence has been presented or secured, the claim for service connection for arthritis of the hands is reopened; to this extent only, the appeal is granted.

As new and material evidence has been presented or secured, the claim for service connection for non-specific dermatitis, to include as due to Agent Orange exposure, is reopened; to this extent only, the appeal is granted.

As new and material evidence has been presented or secured, the claim for service connection for chloracne, to include as due to Agent Orange exposure, is reopened; to this extent only, the appeal is granted.

As new and material evidence has been presented or secured, the claim for service connection for a disability manifested by insomnia, to include as due to Agent Orange exposure and secondary to pain and PTSD, is reopened; to this extent only, the appeal is granted.

As new and material evidence has been presented or secured, the claim for service connection for impotence, to include as due to Agent Orange exposure, is reopened; to this extent only, the appeal is granted.


REMAND

The Board finds that additional substantive development is necessary before a decision can be rendered with respect to the Veteran's claims on appeal; specifically, VA examinations with opinions as to etiology of the claimed disabilities. 

The Veteran contends that the claimed disabilities on appeal had their onset during a period of active military service, and that he has continued to experience hand, dental, skin symptomatology, as well as problems with insomnia and impotence since he was discharged from his second period of service in September 1979.  The Veteran alleges that he has a dental disorder due to in-service dental trauma (i.e., fist fights).  He also maintains that he has a skin disability, variously diagnosed as urticaria, non-specific dermatitis and chloracne, a disability manifested by insomnia, and impotence that are related to his exposure to Agent Orange during his second period of military service in the RVN.  The Veteran also contends that his disability manifested by insomnia is secondary to pain caused by his service-connected low back and bilateral knee disabilities and PTSD, a disability for which service connection has not been established.   

The Veteran's STRs include August 1961 x-ray interpretations of the left hand that were negative for any evidence of fracture or arthritis.  In October 1961, the Veteran received treatment for impotence.  In December 1961, he complained of a painful index finger of the right hand.  There was no evidence of any edema.  The Veteran was informed to treat his finger with hot soaks.  A July 1962 report reflects that the Veteran was involved in a fist fight and received a laceration to the right second knuckle from the other person's teeth.  The wound was cleaned and a butterfly dressing was applied.  An August 1962 report reflects that there was residual swelling of the metacarpal phalangeal joint of the right second knuckle.  X-rays were negative for any evidence of a fracture or osseous pathology.  An impression of laceration and contusion of the 5th metacarpal phalangeal joint is shown.  In May 1964, the Veteran was involved in a fight, but did not sustain any injury to his teeth or hands.

In October 1964, the Veteran complained of intermittent swelling of the proximal interphalangeal joint of the left index finger that had increased over the previous two (2) months.  The Veteran denied any history of injury.  The Veteran received a splint on the left index finger.  In May 1965, the Veteran was seen for a boil on the back of his neck.  He was prescribed an ointment.  In September 1968, the Veteran complained of swelling in his fingers when he was exposed to the cold.  He denied any history of a cold injury.  An impression of questionable cold precipitated proteins was entered.  

An October 1968 report reflects that the Veteran was placed on a physical profile for cold "urticaria" (sensitivity to exposure to cold).  When seen in the medical detachment in July 1970, the Veteran complained of swelling of the proximal interphalangeal joints of the second, third and fourth fingers for the previous two (2) months.  It was noted that his mother had had "crippling arthritis, probably rheumatoid arthritis."  A physical evaluation of the hands revealed swelling of the second and third proximal interphalangeal joints of right and left index fingers.  There was also slight thickening.  An impression of polyarthritis, questionable etiology was entered.  

In May 1976, the Veteran received treatment for a rash around his lips.  He was instructed to switch shaving creams.  In July, October and December 1976, the Veteran was prescribed medication for insomnia.   In December 1976, it was noted that the Veteran had insomnia because of his back.  In January 1977, the Veteran was seen for a chipped front tooth after he slipped and his front teeth punctured his lower lip.  In July 1978, the Veteran received treatment for pain in the right hand that had been present for the previous four (4) days.  X-ray interpretations of the right hand revealed no significant abnormalities.  An assessment of sprain was entered.  An August 1979 retirement examination report reflects that the Veteran was missing teeth numbered 13, 14 and 19.  His skin and genitourinary systems were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had swollen or painful joints, arthritis, rheumatism or bursitis, skin diseases and frequent trouble sleeping.  He reported that he had had bone, joint or other deformity.  

The Veteran has credibly reported a continuity of symptoms related to his claimed disorders since service discharge in 1979.  The post-service VA and private medical treatment records and the Veteran's September 2011 competent and credible testimony corroborate his report of continuity of symptoms since service discharge in 1979.  In light of his competent report of hand, dental and skin symptoms, as well as his problems with insomnia and impotence, and given that he has not been afforded VA examinations during this appeal, the Board finds that these issues must be remanded for examinations with opinions as to etiology of the claimed disabilities. 

Additionally, the Board finds that the Veteran has not been provided notice that fully complies with the provisions of the VCAA regarding his claim for service connection for dental trauma for both treatment and compensation purposes.  The VCAA letters issued to the Veteran throughout the appeal only provided notice regarding general service connection requirements.  They did not notify the Veteran of the evidence necessary to substantiate his claim with the necessary particularity in regards to claims for VA dental benefits, for which VA has specially adopted regulations. 

The Board notes that claims for dental treatment under 38 C.F.R. § 17.161 (2011) are often forwarded to the VA Medical Center (VAMC) dental clinic for determination of eligibility.  See VA Adjudication Manual Rewrite, M- 21-1MR, Part IV, subpart ii.1.A.2.c and Part IX, subpart ii.2.2.  Here, VA treatment records indicate that the Veteran has been receiving dental treatment under 38 U.S.C. Chapter 17 (Class VI eligibility).  However, it is unclear whether a claim for service connection for residuals of dental trauma for treatment purposes has been adjudicated by the VAMC.  Upon remand, the RO should determine whether the VAMC has adjudicated the issue of service connection for residuals of dental trauma for treatment purposes.  If the VAMC has decided the claim, all evidence associated with that adjudication should be made part of the record.  If the claim has not been decided, the RO (or the VAMC if the RO determines that referral of the claim is appropriate) should adjudicate the claim in the first instance to avoid prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (holding that the jurisdiction of the Board is limited to deciding questions in 'appeals' of decisions by the VA). 

Finally, and with respect to the Veteran's claim for service connection for a disability manifested by insomnia, the Veteran has not been notified of the information and evidence needed to substantiate a claim for secondary service connection under 38 C.F.R. § 3.310 (2011).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310 (2011) and compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  This should be accomplished upon remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran a letter that complies with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) including notice regarding his claim for service connection for residuals of dental trauma for both compensation and treatment purposes.

2.  The Veteran must be notified of the information and evidence needed to substantiate a claim for secondary service connection for a disability manifested by insomnia secondary to pain associated with his service-connected low back and bilateral knee disabilities under 38 C.F.R. § 3.310. 

3.  Thereafter, the RO should make arrangements with appropriate VA medical facilities for VA examinations of the Veteran by appropriate medical specialists.  The claims file should be reviewed by the examiners and that review should be indicated in the examination reports.  Any indicated tests should be accomplished. 

The examiners are asked to provide opinions as to whether it is at least as likely as not that a dental condition, arthritis of the hands, skin disorders (to specifically include urticaria, non-specific dermatitis and chloracne), a disability manifested by insomnia, and erectile dysfunction (originally claimed as impotence) had their onset during a period of active military service, were manifested within one year of discharge in 1955 or 1979, or are otherwise causally related to service, to include the Veteran's presumed exposure to Agent Orange in the RVN.  

In offering this assessment, the examiners must acknowledge and discuss the competent lay report of the Veteran regarding the onset and chronicity of his symptoms. 

(i) Regarding the Veteran's urticaria, non-specific dermatitis and chloracne, the respective examiner must opine as to whether they are etiologically related to his presumed exposure to Agent Orange during his service in the RVN from April 10, 1970 to April 16, 1972, and whether there is evidence of chloracne to a compensable degree within a year of service discharge in September 1979. 

(ii) Regarding the Veteran's claim for a disability manifested by insomnia, if the respective examiner does not find any such disability, if present, to be directly related to a period of active military service, then he or she must provide an opinion as to whether it was permanently aggravated by pain associated with the Veteran's service-connected low back and/or right and left knee disabilities?  If the examiner determines that the Veteran's has a disability manifested by insomnia that was aggravated (i.e., permanently worsened) by pain associated with the service-connected low back and/or right and left knee disabilities, he or she should identify the percentage of disability that is attributable to the aggravation, if possible. 

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination reports. In addition, the examiners must acknowledge and discuss lay evidence regarding any continuity of symptomatology since service. 

(iii) If any VA examiner determines that he or she is unable to provide the requested medical opinion without resort to speculation, this should be indicated in their report, along with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

4.  Then, the RO should readjudicate the issues on appeal.  If the desired benefits are not granted, a supplemental statement of the case should be furnished to the Veteran and his representative.  The case should then be returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


